ORDER
PER CURIAM.
Harvard Industries (Employer) appeals from a final award of the Labor and Industrial Relations Commission (Commission) which affirmed the award of the Administrative Law Judge (ALJ) awarding Roger Wilson (Claimant) $721,096.92 for his medical bills and finding him permanently and totally disabled. Employer asserts the Commission erred (1) because there was insufficient evidence to find the accident was not the result of an idiopathic fall, and (2) in awarding future medical payments. We affirm.
Claimant’s Motion to Strike Employer’s brief that was taken with this case is denied. Thus, we have reviewed the briefs of the parties, the legal file, and the tran*623script. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).